Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 & 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (JP 2016201904) in view of Tominaga (US 20070246289) and Hu (CN 204733003).

As to claim 1, Asao et al. teach:
1. An electric power steering device (title) comprising: 
a case 25a; 
a motor 2 which is housed in the case; 
a control unit 1 which is housed in the case; and 
a frame 29 which compartmentalizes the motor and the control unit; 
wherein a movement of the frame is restrained by using a step portion (annotated fig 2 below), which is provided at an inner wall surface (annotated fig 2 below) of the case in a state where a corner portion (annotated fig 2 below) of the frame is contacted to the step portion, and a connecting portion (annotated fig 2 below) at which an outer circumference of the frame and an inner circumference of the case are fixed (shrink fit para 0047 & 0048); but does not teach that i) they are bonded; and ii) a groove is provided at an outer circumference surface, of the frame, which is contacted to an inner wall surface of the case, and wherein the groove is positioned away from axial end surfaces of the frame, and wherein an empty space is provided in the groove.

    PNG
    media_image1.png
    955
    871
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    610
    media_image2.png
    Greyscale

Tominaga teaches that a connector frame 48 (equivalent to applicant’s frame) & a connector housing 47 (equivalent to applicant’s housing) are bonded.  The routineer would have readily arrived at the conclusion that adding adhesive to a shrink fitted housing and frame would make a more secure bond.

    PNG
    media_image3.png
    329
    856
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    789
    media_image4.png
    Greyscale


Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Asao et al. so that the frame and housing are bonded, as taught by Tominaga, so as to add more securing feature to the bond.

Hu teaches that a groove 13 is provided at an outer circumference surface, of the frame/motor end cylinder 13, which is contacted to an inner wall surface of the case/stator iron core 3 to secure the frame/ motor end cylinder 13 to the case/stator iron core 3, and wherein the groove 13 is positioned away from axial end surfaces of the frame/motor end cylinder 13, and wherein an empty space is provided in the groove to collect nano-chips from the interference fit (abstract).

    PNG
    media_image5.png
    265
    857
    media_image5.png
    Greyscale
;
Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Asao et al. so that ii) a groove is provided at an outer circumference surface, of the frame, which is contacted to an inner wall surface of the case, and wherein the groove is positioned away from axial end surfaces of the frame, and wherein an empty space is provided in the groove, as taught by Sawada et al., so as to collect nano-chips from the interference fit.

As to claim 2/1, Asao et al. teach:
2. An electric power steering device as recited in claim 1, wherein an insertion force for the frame is low with respect to a pressure by which the motor is inserted to the case (Since both housing is shrink-fitted to both the stator/motor and frame, it is clear that the stator/motor has greater pressure because it is heavier than the frame and it is pressed further into the housing than the frame).

As to claim 3/1, Asao et al. teach:
3. An electric power steering device as recited in claim 1, wherein a bearing 26b, by which an output shaft 21 of the motor is held, is included at a central position of the frame, and the connecting portion is provided at a surface near an outer circumference of the frame at an opposite side with respect to a hold side of the bearing (figure 2 above).

As to claim 4/1, Asao et al. teach:
4. An electric power steering device as recited in claim 1, wherein the frame is used as a heat sink by which heat, which is generated from the control unit, is radiated.



As to claim 6/1, Asao et al. teach:
6. An electric power steering device as recited in claim 1, wherein a hole, which penetrates in a state where an insulation distance is secured with respect to a conductor by which the control unit and the motor are connected, is included at the frame.

    PNG
    media_image6.png
    955
    871
    media_image6.png
    Greyscale

As to claim 7/1, Asao et al. teach:
7. An electric power steering device as recited in claim 1, wherein a hole is provided at a central portion of the frame, and an output shaft of the motor penetrates the hole so as to be arranged, and a rotation sensor portion 5, by which a rotation is detected, is provided at a tip of the output shaft.

As to claim 10/1, Asao et al. has been discussed above, re claim 1; but does not teach that the groove is semicircular in cross-section.

Sawada et al. teach that the groove 29 is square in cross-section (see fig 3 above).  However, the Oring 39 is semi-circular when pressed against the inner wall of the case (see fig 3 above).  The routineer would be motivated to design the groove to be semi-circular to conform to the o-ring in order to seal the frame to the case.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention of was effectively filed to modify the invention of Asao et al. so that the groove is semicircular in cross-section., as taught by Sawada et al. so as to seal the frame to the case.

Claims 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al., Tominaga & Hu in further view of Asao et al. (WO 2015198476 hereinafter Asao et al. 2.0).

As to claim 8/7, Asao et al. teach:
8. An electric power steering device as recited in claim 7, wherein the frame is formed as two layers configuration which is composed of a first frame, by which a bearing of the output shaft is held, but does not teach a second frame, by which a component, which is related to the rotation sensor portion, is held.

Asao et al. 2.0 teach that a second frame 38, by which a component, which is related to the rotation sensor portion 13, is held secures the sensor to the housing as opposed to the way the sensor of Asao et al. is secured; which is more secure when combined with the bonding of Tominaga.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Asao et al. with a second frame, by which a component, which is related to the rotation sensor portion, is held, as taught by Asao et al. 2.0 so as to better secure the rotation sensor.

As to claim 9/8, Asao et al. teach:
9. An electric power steering device as recited in claim 8, wherein a diameter of the second frame 27 is nearly identical to a diameter of the first frame in the two layers configuration, and the connecting portion is provided at only the frame at a side which is faced to the control unit.

    PNG
    media_image7.png
    579
    772
    media_image7.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832